DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR’603 (FR 3059603).
US 2019/0322142 is English language equivalent to FR’603 and relied as an English translation to the reference.  

Regarding claims 1-4, FIG. 7 illustrates a tire comprising a bead core (35), a bead filler (46), a carcass ply (37), a protective rubber (42) (“a rim strip rubber”), a sidewall rubber (48), a second filling rubber (50) (“a pad member”), and an electronic device (2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over FR’603 (FR 3059603) in view of Yukawa (US 2014/0034205) and Adamson (US 2008/0289736).
FR’603 does not state a coating rubber of the electronic device has a higher modulus than the sidewall rubber and a lower modulus than the rim-strip rubber. 
However, Yukawa teaches a tire comprising a clinch rubber 4G (“rim-strip rubber”) and a sidewall rubber 3G (FIG. 1).  The sidewall rubber 3G has a complex elastic modulus E* in a range of 1 to 10 MPa ([0032]).  The clinch rubber 4G has a complex elastic modulus E* in a range of 3 to 20 MPa for wear resistance and to prevent damage from contacting with a rim ([0036]). Adamson teaches a tire provided with an electronic device in a bead region of a tire.  The electronic device is coated with rubber having a similar extension modulus of at least one of the rubbers of adjacent rubber masses ([0031], [0032], [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating rubber of the electronic device of FR’603 having a higher modulus than a sidewall rubber and a lower modulus than a rim-strip rubber since it is well-known and conventional in the tire art for the rim strip rubber to have a both adjacent rubber masses in the tire (i.e. Adamson’s teaching) and providing known rubber compositions to the rim strip rubber and the sidewall rubber in the tire of FR’603 (i.e. Yukawa’s teaching).  
Note: the disclosure of FR’603 in [0034] which recites “preferably, the elastic modulus of the encapsulating rubber mass is lower than or equal to the elastic modulus of the adjacent rubber blends” is a preferred embodiment.  Adamson’s teaching to provide the coating rubber to be similar to at least one of the adjacent rubber masses is consistent with the preferred embodiment of FR’603.  The claimed modulus relationship has been rendered obvious when considering the cited prior art as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/05/2021